Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 3/27/2020.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/14/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 3, 17, and 19 are objected to because of the following informalities:  
Line 1-2 of each claim contains the wording “verifying that the recipient successfully authenticated at each of the recipient’s devices”. The applicant appears to have intended to recite --verifying that the recipient is/was/has been successfully authenticated at each of the recipient’s devices--.
Claim 19 appears to have been intended to claim dependency upon claim 15, as opposed to claim 14.
Appropriate correction is required.
Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0196435) in view of Canoy et al (US 2014/0349269).
Regarding claim 1, Oh et al teaches an apparatus, comprising: 
a processor (fig. 2, ‘120); and 
a memory (fig. 2, ‘130) that stores code executable by the processor to: 
divide a file that is intended for a recipient into a plurality of portions (par [0037], which discloses dividing obtained data into at least two separate files); and
associate each of the plurality of portions with a different one of the recipient's electronic devices (fig. 6, ‘611 & par [0018], which discloses storing the divided file segments to devices belonging to the same user).
Oh et al does not explicitly teach assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file.
Canoy et al further teaches assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file (fig. 1A-1B, par [0007], lines 1-6, and par [0054], lines 20-30, which discloses content segments being transmitted to a plurality of appliances and devices in a user’s home).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result of improving performance in a data management system by combining the pre-storing of pattern data associated with data transmitted to/from the plurality of devices in a smart home network (as disclosed in par [0057] and [0187] of  Canoy et al) with the data management technique taught by Oh et al because the teachings of Canoy et al would reduce data processing time by lowering the amount of utilization used to collect or transmit inquiring data to/from each network device, as the previously stored device patterns would already have been stored and determined previous session of segmented data being transmitted to each home device.

Regarding claim 2, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to authenticate the recipient on the recipient's electronic device that is used to view the assembled file prior to providing access to the assembled file (par [0256], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 3, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to verify that the recipient successfully authenticated at each of the recipient's electronic devices that are associated with each portion of the plurality of portions prior to assembling the plurality of portions of the file for the recipient (par [0256], lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 4, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to delete the assembled file after a period of time, the period of time triggered in response to the recipient first viewing the file (par [0078], lines 13-20).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 5, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to delete a portion of the plurality of portions of the file in response to the portion being accessed to assemble the file (par [0102-0103]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 6, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to determine a predefined order for accessing the plurality of portions for assembling the file (par [0154], “executed sequentially”) such that one portion of the plurality of portions is not accessible until a previous portion of the plurality of portions in the predefined order has been accessed (par [0077], which discloses deleting the divided second file after the file has been transmitted).

Regarding claim 7, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to begin a timer for expiring one or more portions of the plurality of portions in response to one portion of the plurality of portions being accessed for assembling the file (par [0206], “expired duration”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 8, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to randomly select the recipient's electronic devices that are associated with the plurality of portions and randomly associate each of the plurality of portions with the different one of the randomly selected recipient's electronic devices (par [0092], “randomly selects”).
Regarding claim 9, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to authenticate the recipient on each of the recipient's electronic devices in response to the recipient using credentials to one or more of unlock the electronic device and log into an application on the electronic device that verifies the recipient's identity (par [0135], “unlocked indication”).
Regarding claim 10, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to assemble and make available the file on one of the recipient's electronic devices that is not associated with a portion of the plurality of portions of the file (par [0045], “second and third files”).
Regarding claim 11, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to store the assembled file in volatile memory of one of the recipient's electronic devices that used to view the file (par [0043]).

Regarding claim 12, Oh et al and Canoy et al teach the limitations of claim 1.
Canoy et al further teaches wherein the code is executable by the processor to store the plurality of portions on one or more of a device that is remote to the recipient's electronic devices (fig. 1A, ‘154) and on the recipient's electronic devices that are associated with the portions (fig. 1A, ‘106 & ‘114).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 13, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the recipient's electronic device that is used to view the assembled file comprises a head-mounted display (par [0032], lines 9-12, “head-mounted devices).
Oh et al does not explicitly teach executing a mixed reality environment comprising one or more of a virtual reality environment and an augmented reality environment.
Canoy et al further teaches executing a mixed reality environment comprising one or more of a virtual reality environment and an augmented reality environment (par [0288], “augmented reality displays”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 14, Oh et al and Canoy et al teach the limitations of claim 1.
Oh et al further teaches wherein the code is executable by the processor to store the plurality of portions on one or more of a device that is remote to the recipient's electronic devices (par [0032], lines 9-12, “head-mounted devices, such as electronic glasses).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 15, Oh et al teaches a method, comprising: 
dividing, by a processor (fig. 2, ‘120), a file that is intended for a recipient into a plurality of portions (par [0037], which discloses dividing obtained data into at least two separate files); and
associating each of the plurality of portions with a different one of the recipient's electronic devices (fig. 6, ‘611 & par [0018], which discloses storing the divided file segments to devices belonging to the same user).
Oh et al does not explicitly teach assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file.
Canoy et al further teaches assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file (fig. 1A-1B, par [0007], lines 1-6, and par [0054], lines 20-30, which discloses content segments being transmitted to a plurality of appliances and devices in a user’s home).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result of improving performance in a data management system by combining the pre-storing of pattern data associated with data transmitted to/from the plurality of devices in a smart home network (as disclosed in par [0057] and [0187] of  Canoy et al) with the data management technique taught by Oh et al because the teachings of Canoy et al would reduce data processing time by lowering the amount of utilization used to collect or transmit inquiring data to/from each network device, as the previously stored device patterns would already have been stored and determined previous session of segmented data being transmitted to each home device.

Regarding claim 16, Oh et al and Canoy et al teach the limitations of claim 15.
Canoy et al further teaches wherein the code is executable by the processor to authenticate the recipient on the recipient's electronic device that is used to view the assembled file prior to providing access to the assembled file (par [0256], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 15.

Regarding claim 17, Oh et al and Canoy et al teach the limitations of claim 16.
Canoy et al further teaches wherein the code is executable by the processor to verify that the recipient successfully authenticated at each of the recipient's electronic devices that are associated with each portion of the plurality of portions prior to assembling the plurality of portions of the file for the recipient (par [0256], lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 15.

Regarding claim 18, Oh et al and Canoy et al teach the limitations of claim .
Canoy et al further teaches wherein the code is executable by the processor to delete the assembled file after a period of time, the period of time triggered in response to the recipient first viewing the file (par [0078], lines 13-20).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 15.

Regarding claim 19, Oh et al and Canoy et al teach the limitations of claim 15.
Canoy et al further teaches wherein the code is executable by the processor to delete a portion of the plurality of portions of the file in response to the portion being accessed to assemble the file (par [0102-0103]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result previously addressed regarding claim 15.

Regarding claim 20, Oh et al teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (fig. 2, ‘120) to: 
divide a file that is intended for a recipient into a plurality of portions (par [0037], which discloses dividing obtained data into at least two separate files); and
associate each of the plurality of portions with a different one of the recipient's electronic devices (fig. 6, ‘611 & par [0018], which discloses storing the divided file segments to devices belonging to the same user).
Oh et al does not explicitly teach assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file.
Canoy et al further teaches assembling the plurality of portions of the file for the recipient in response to authenticating the recipient on each of the recipient's electronic devices that is associated with a portion of the plurality of portions of the file (fig. 1A-1B, par [0007], lines 1-6, and par [0054], lines 20-30, which discloses content segments being transmitted to a plurality of appliances and devices in a user’s home).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Canoy et al within the data management system of Oh et al would provide the predictive result of improving performance in a data management system by combining the pre-storing of pattern data associated with data transmitted to/from the plurality of devices in a smart home network (as disclosed in par [0057] and [0187] of  Canoy et al) with the data management technique taught by Oh et al because the teachings of Canoy et al would reduce data processing time by lowering the amount of utilization used to collect or transmit inquiring data to/from each network device, as the previously stored device patterns would already have been stored and determined previous session of segmented data being transmitted to each home device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220504